

115 HR 5213 IH: Expanding Rural Access to Broadband Act
U.S. House of Representatives
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5213IN THE HOUSE OF REPRESENTATIVESMarch 8, 2018Mrs. Hartzler introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the Rural Utilities Service from providing assistance for the provision of broadband
			 service with a download speed of less than 25 megabits per second or an
			 upload speed of less than 3 megabits per second, and clarify the broadband
			 loan and loan guarantee authority provided in section 601 of the Rural
			 Electrification Act of 1936, and for other purposes.
	
 1.Short titleThis Act may be cited as the Expanding Rural Access to Broadband Act. 2.Required minimum speed of broadband Internet access service for Rural Utilities Service broadband Internet access service deployment assistance programs (a)ProhibitionThe Rural Utilities Service may not, under section 601 of the Rural Electrification Act of 1936, the Community Connect Broadband Grant Program, the Telecommunications Infrastructure Loan and Loan Guarantee Program, or the Distance Learning and Telemedicine Program, provide assistance for the provision of broadband service (as defined in section 601(b)(1) of the Rural Electrification Act of 1936) with a download speed of less than 25 megabits per second or an upload speed of less than 3 megabits per second.
 (b)Conforming amendmentsSection 601(e)(1) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(e)(1)) is amended— (1)in subparagraph (A), by striking 4 and inserting 25; and
 (2)in subparagraph (B), by striking 1 and inserting 3. 3.Clarification of broadband loan and loan guarantee authoritySection 601(c)(1) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(c)(1)) is amended by striking make or guarantee loans and inserting shall make loans and shall guarantee loans.
 4.ReportWithin 12 months after the date of the enactment of this Act, the Administrator of the Rural Utilities Service (in this section referred to as the RUS) shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a written report on the effectiveness of RUS loan and loan guarantee programs for the purpose of expanding broadband to rural areas (as defined in RUS regulations), which shall—
 (1)identify administrative and legislative options for incentivizing private investment by utilizing RUS loan guarantee programs for the purpose of expanding broadband to rural areas;
 (2)evaluate the existing borrower and lending guidelines for RUS loan and loan guarantee applicants to incentivize participation in both programs; and
 (3)evaluate the loan and loan guarantee application processes for lenders and borrowers by eliminating burdensome and unnecessary steps in the application process and providing a more streamlined process to decrease the complexity of the application and the timeline from application to approval or denial.
			